department the treasury internal revere service te_ge eo examinations commerce st dallas texas date date tax_exempt_and_government_entities_division number release date legend wee deke addneee address org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - retrun receipt requested dear in a determination_letter dated january 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on april 20xx you signed form a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted or unless an examiner's report for income_tax_liability was issued to you with other instructions file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact to office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations a emcee cone government entities division org address department of the treasury internal_revenue_service tege eo examinations commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely enclosures publication publication form_6018 report of examination envelope nanette m downing director eo examinations letter catalog number 34801v form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend org - organization name xx - date december 20xx issues whether revocation of the organization’s tax-exempt status under sec_501 is necessary because of inactivity facts the org is recognized as tax-exempt under sec_501 of the internal_revenue_code ina phone conversation on march 20xx conducts activities due to the fact that the majority of the officers have passed away he stated that he does not have the books_or_records and he does not know where they are stated that the organization no longer law an organization exempt under internal_revenue_code sec_501 is a civic_league_or_organization not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1_501_c_4_-1 describes a civic organization as a civic_league_or_organization that is not organized or operated for profit and is operated exclusively for the promotion of social welfare taxpayer’s position the eo has agreed to the revocation by signing form 6018-a on april 20xx government’s position the org has not engaged in any activities which accomplish one or more of the exempt purposes specified in sec_501 in the year under examination since the organization no longer operates any activities related to their exempt_purpose we are proposing revocation of the organizations exempt status conclusion the service is proposing revocation of the of the determination of the exempt status under sec_501 of the org with a revocation date effective january 20xx because the form 886-a ev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx org legend org - organization name xx - date organization has discontinued operations and no longer conducts any activities in accordance with their exempt_purpose form 886-arev department of the treasury - internal_revenue_service page -2-
